Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is a response to a paper filed on 01/04/2021 in which claims 16-39 are pending and ready for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 18-19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 02/067346 A2 (hereinafter W0346).
As to claim 16, W0346 discloses a vehicle (Fig 2, 20), comprising: 
a frame (Fig 2, 26); 
a housing (Fig 2, 28) component attached to the frame; 
an insert part (Fig 2, 32) on the housing component insertable into a space region of the vehicle, a first energy storage module (Fig 6, 60) and/or a second energy storage module (Fig 6, 64) situated on the insert part; and 
a DC/DC converter (Fig 6, 62) electrically connected to an output voltage of at least one of the energy storage modules; wherein: 
or 
(b) the first energy storage module includes a battery and/or an accumulator, and the second energy storage module includes a double layer capacitor and/or an ultracap capacitor (see page 15, lines 7-15).
As to claim 18, W0346 discloses the vehicle according to claim 16, wherein a mode of action of the first energy storage module (Fig 6, 60, fuel cell) is different from a mode of action of the second energy storage module (Fig 6, 64, energy storage, see page 15, lines 7-15).
As to claim 19, W0346 discloses the vehicle according to claim 16, wherein the housing component is trough-shaped (see Fig 2, 28, page 11, lines 1-5, page 13, lines 21-25) to guide and/or center the insert part.
As to claim 21, W0346 discloses the vehicle according to claim 16, wherein the trough-shaped housing component is adapted to guide the insert part during insertion of the insert part (see Fig 2, 28, page 11, lines 1-5, page 13, lines 21-25).
3.	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 02/067346 A2 (hereinafter W0346) in view of Bourgeais (US 2016/0244008 A1).
As to claim 17, the combination of W0346 and Mueller does not disclose the vehicle according to claim 16, wherein the vehicle is arranged as a logistics vehicle. However, Bourgeais discloses wherein the vehicle is arranged as a logistics vehicle (see parag [0050]). It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the vehicle of W0346 and Mueller with the logistics vehicle as taught by Bourgeais in order to service for military transportation.
Claims 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 02/067346 A2 (hereinafter W0346) in view of Fujino et al (hereinafter Fujino) (US 2009/0146493 A1).
As to claim 26, the combination of W0346 and Mueller does not disclose the vehicle according to claim 16, wherein the DC/DC converter is electrically connected to an intermediate circuit adapted to supply an inverter that feeds an electric motor.
However, Fujino discloses wherein the DC/DC converter (Fig 1, 3) is electrically connected to an intermediate circuit adapted to supply an inverter (Fig 1, 4) that feeds an electric motor (Fig 1, 5). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the vehicle of W0346 and Mueller to include the teachings as taught by Fujino in order to effectively provide power to the electric motor of the vehicle.
As to claim 27, the combination of W0346, Mueller and Fujino discloses the vehicle according to claim 16, wherein the electric motor is adapted to drive a wheel of the vehicle (Fujino, see Fig 1, motor 5 will drive the wheel of the vehicle).
Allowable Subject Matter
Claims 23-25, 28-30 and 35-38 are allowed.
Claims 20, 22, 31-34 and 39 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see pages 8-12, filed 01/04/2022, with respect to the rejection(s) of claim(s) 16 under 102(a)(1) have been fully considered and are not persuasive. 
Regarding claim 16, the applicant argued that the claim recites (b) “the first energy storage module includes a battery and/or an accumulator, and the second energy storage module includes a double layer capacitor and/or an ultracap capacitor”, which is not taught by the Reid’s reference. However, the applicant used the “and/or” several times in the claim, the broadest reasonable interpretation of this term would be “or”. This is why the prior art rejection still meets the claim because it reads on the phrase (a) “the first energy storage module differs from the second energy storage module”. Since the limitations of (b) are recited in the alternative “or”, they are not required by the claim (note the “and/or” between (a) and (b) in claim 16). The claim can be read as requiring (a) or (b). Reid meets the limitation of clause (a), thus, the rejection of claim 16 is maintained.
Claims 17-19, 21 and 26-27 are still rejected for the same reason as before.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC M PHAM whose telephone number is (571)272-5026. The examiner can normally be reached 10:00 am - 6:00 pm, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/DUC M PHAM/Examiner, Art Unit 2836                                                                                                                                                                                                        March 21, 2022